Case 3:15-cv-01477-BJD-MCR Document 256 Filed 07/26/21 Page 1 of 4 PageID 7892




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 PARKERVISION, INC.,                     )
                                         )
              Plaintiff,                 )
                                         )
 v.                                      )     Case No. 3:15-cv-01477-BJD-JRK
                                         )
 APPLE INC.,         et al.,             )
                                         )
              Defendants.                )
                                         )

                         JOINT STATUS REPORT AS TO THE
                          STATUS OF THE ORLANDO CASE

       Plaintiff ParkerVision, Inc. and Defendants Qualcomm Incorporated

 (“Qualcomm”) and Apple Inc. (“Apple”) (collectively, “Defendants”), respectfully

 submit this Joint Status Report as to the Status of the Orlando Case as required by

 ECF No. 247.

       The Orlando case between ParkerVision and Qualcomm is proceeding. Both

 sides have pending motions. The parties filed a Joint Pre-Trial Statement on May 21,

 2021. See ParkerVision, Inc. v. Qualcomm Inc., et al, No. 14-cv-687, ECF No. 612. The

 Court will set a Final Pretrial Conference once the Court has ruled on all pending

 motions. See ParkerVision, Inc. v. Qualcomm Inc., et al, No. 14-cv-687, ECF Nos. 602,

 603. The Parties continue to believe that resolution of the issues in the Orlando case

 will likely eliminate the need to proceed with this case and, as such, request that the

 stay remain in place.
Case 3:15-cv-01477-BJD-MCR Document 256 Filed 07/26/21 Page 2 of 4 PageID 7893




 Dated: July 26, 2021

  SMITH HULSEY & BUSEY                       WEIL, GOTSHAL & MANGES LLP

  By /s/ John R. Thomas                      By   /s/ Brian E. Ferguson*
       Stephen D. Busey
       John R. Thomas                        Brian E. Ferguson (pro hac vice) – Trial
                                             Counsel
  Florida Bar Number 117790                  brian.ferguson@weil.com
  Florida Bar Number 77107                   Robert T. Vlasis III (pro hac vice)
  One Independent Drive, Suite 3300          Robert.vlasis@weil.com
  Jacksonville, Florida 32202                WEIL, GOTSHAL & MANGES LLP
  (904) 359-7700                             2001 M Street, N.W., Suite 600
  (904) 359-7708 (facsimile)                 Washington, D.C. 20036
  busey@smithhulsey.com                      Phone: (202) 682-7000
  jthomas@smithhulsey.com                    Fax: (202) 857-0940

                                             Edward Soto
  DAIGNAULT IYER LLP                         Florida Bar Number: 265144
                                             edward.soto@weil.com
  By /s/ Ronald M. Daignault*                WEIL, GOTSHAL & MANGES LLP
  Ronald M. Daignault, Lead Counsel          1395 Brickell Ave, Suite 1200
  (admitted pro hac vice)                    Miami, FL 33131
  New York Bar Number 2476372                Phone: (305)577-3177
  (917) 938-9795                             Fax: (305)374-7159
  (571) 279-0953 (facsimile)
  rdaignault@daignaultiyer.com               Counsel for Defendant Apple Inc.
  Chandran B. Iyer
  (admitted pro hac vice)
  DC Bar Number 1019078                      COOLEY LLP
  New York Bar Number 4152658
  Virginia Bar Number 94100                  By /s/ Matthew J. Brigham*
  (202) 330-1666                             Stephen C. Neal
  (571) 279-0953 (facsimile)                 (admitted pro hac vice; Trial Counsel)
  cbiyer@daignaultiyer.com                   nealsc@cooley.com
  8618 Westwood Center Drive                 Matthew J. Brigham (admitted pro hac vice)
  Suite 150                                  mbrigham@cooley.com
  Vienna, Virginia 22182                     Jeffrey Karr (admitted pro hac vice)
                                             jkarr@cooley.com
  Counsel for Plaintiff ParkerVision, Inc.   Dena Chen (admitted pro hac vice)
                                             dchen@cooley.com
                                             3175 Hanover Street
                                             Palo Alto, CA 94306-2155
                                              2
Case 3:15-cv-01477-BJD-MCR Document 256 Filed 07/26/21 Page 3 of 4 PageID 7894




                                          Phone: (650) 843-5000
                                          Fax: (650) 849-7400

                                          Eamonn Gardner (admitted pro hac vice)
                                          egardner@cooley.com
                                          1144 15th Street, Suite 2300
                                          Denver, CO 80202-2686
                                          Telephone: (720) 566-4000
                                          Facsimile: (720) 720-566-4099

                                          Stephen Smith (admitted pro hac vice)
                                          ssmith@cooley.com
                                          1299 Pennsylvania Avenue, NW, Suite 700
                                          Washington, DC 20004
                                          Phone: (202) 842-7800
                                          Fax: (202) 842-7899

                                          BEDELL, DITTMAR, DEVAULT,
                                          PILLANS & COXE, P.A.

                                          John A. DeVault, III
                                          Florida Bar No. 103979
                                          jad@bedellfirm.com
                                          Michael E. Lockamy
                                          Florida Bar No. 069626
                                          mel@bedellfirm.com
                                          The Bedell Building
                                          101 East Adams Street
                                          Jacksonville, Florida 32202
                                          Telephone: (904) 353-0211
                                          Facsimile: (904) 353-9307

                                          Counsel for Defendant Qualcomm
                                          Incorporated


 * Attorneys Daignault, Ferguson and Brigham have authorized the use of their electronic
 signatures.




                                           3
Case 3:15-cv-01477-BJD-MCR Document 256 Filed 07/26/21 Page 4 of 4 PageID 7895




                            CERTIFICATE OF SERVICE

       I certify that on July 26, 2021, I electronically filed the foregoing with the Clerk

 of Court by using the CM/ECF system. I further certify that I mailed the foregoing

 document and the notice of electronic filing by first-class mail to the following non-

 CM/ECF participants: none.

                                                    /s/ John R. Thomas
                                                         Attorney




                                            4
